A.T., the Father, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 4D07-3863.
District Court of Appeal of Florida, Fourth District.
March 3, 2008.
Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach County; Moses Baker, Jr., Judge; L.T. Case No. 05-300233 DPJM.
Gary L. Pickett, West Palm Beach, for appellant.
Jeffrey Dana Gillen, West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., POLEN and MAY, JJ., concur.
Patricia M. Propheter, Orlando, for Guardian ad Litem Program.
Not final until disposition of timely filed motion for rehearing